Case 1:19-cv-03355-CBA-ST Document 1-1 Filed 06/06/19 Page 1 of 6 PagelD #: 6

-EXHIBIT A-
 

  

 

PA / BM Page 2 of 6 PattellS 497° 744/2018

TNO. 1 : : RECEIVED NYSCEF: 10/02/2018

 

SUPREME COURT OF THE STATE OF NEW YORK Index No.:
COUNTY OF KINGS Date Purchased:
etn ee ene neenenene x SUMMONS
DEBORAH TIRADO and MANUEL DIAZ, Plaintiffs designate Kings
County as the place of trial.
Plaintiffs,
The basis of venue is:
~ against - Plaintiffs’ Residence

THE STOP & SHOP SUPERMARKET COMPANY LLC, Plaintiffs reside at:
1039 70" Street
Defendant. Brooklyn, NY 11228
County of Kings

 

To the above named Defendant:

You are hereby summoned to answer the complaint in this action, and to serve a copy of your
answer, or, if the complaint is not seryed with this summons, to serve a notice of appearance on the
Plaintiff's attorneys within twenty days after the service of this summons, exclusive of the day of service,
where service is made by delivery upon you personally within the state, or, within 30 days after completion
of service where service is made in any other manner. In case of your failure to appear or answer, judgment
will be taken against you by default for the relief demanded in the complaint.

Dated: Staten Island, New York
September 26, 2018 oe

 

GLEAN DEVORA

JONATHAN D’AGOSTINO & ASSOCIATES, P.C.
Attorneys for Plaintiffs

3309 Richmond Avenue

Staten Island, New York 10312

718-967-1600

Our File No. Q18125-A160101

TO: THE STOP & SHOP SUPERMARKET COMPANY LLC

2965 Cropsey Avenue
Brooklyn, NY 11214
c/o Secretary of State

 

1 of 5
 

ELLED: (RINGS oGOUNEY: CARE LOADALANTE Cs 5G Mo Page 3 of CMagelS 478? 744/201F

NYSCEF DOG). RECEIVED NYSCEF: 10/02/201

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
woes - x Index No.:

Date Purchased:
DEBORAH TIRADO and MANUEL DIAZ,

VERIFIED COMPLAINT

Plaintiffs,
- against ~
THE STOP & SHOP SUPERMARKET COMPANY LLC,

Defendant.

 

x

Plaintiffs, by their attorneys, JONATHAN D’ AGOSTINO & ASSOCIATES, P.C., complaining of
the Defendant, respectfully allege, upon information and belief:
AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF OF DEBORAH TIRADO
1. That at the time of the commencement of this action, Plaintiffs resided in the County of
Kings, State of New York.
2. That at all times herein mentioned, Defendant THE STOP & SHOP SUPERMARKET

COMPANY LLC maintained a residence in the County of Kings, State of New York.

a. That the cause of action alleged herein arose in the County of Kings, City and State
of New York.
4, That this action falls within one or more of the exemptions set forth in CPLR §1602.

5. That at all times herein mentioned, Defendant THE STOP & SHOP SUPERMARKET
COMPANY LLC was, and still is, a domestic corporation duly organized and existing under and by virtue
of the laws of the State of New York having a place of business in New York.

6, That at all times herein mentioned, Defendant THE STOP & SHOP SUPERMARKET
COMPANY LLC was, and still is, a foreign corporation duly organized and existing under and by virtue of
the laws of the State of New York having a place of business in New York.

7. That at all times herein mentioned, Defendant THE STOP & SHOP SUPERMARKET

COMPANY LLC owned 2965 Cropsey Avenue, Brooklyn, New York.

 

 

2 of 5
 

 
 

eB R5/BAMlo Page 4 of 6 MagellS #°99744/2078

 

NYSCEF DOdL NO. 1 RECEIVED NYSCEF: 10/02/2014

8. That at all times herein mentioned, the aforesaid premises were operated by Defendant THE
STOP & SHOP SUPERMARKET COMPANY LLC,

9, That at all times herein mentioned, the aforesaid premises were managed by Defendant THE
STOP & SHOP SUPERMARKET COMPANY LLC.

10. That at ali times herein mentioned, the aforesaid premises were controlled by Defendant THE
STOP & SHOP SUPERMARKET COMPANY LLC.

11. That at all times herein mentioned, the aforesaid premises were maintained by Defendant
THE STOP & SHOP SUPERMARKET COMPANY LLC.

12. That at all times hereinafter mentioned, Defendant THE STOP & SHOP SUPERMARKET
COMPANY LLC repaired the aforesaid premises.

13. That on January |, 2016, while Plaintiff was lawfully at the aforesaid location, Plaintiff was
caused to sustain severe and permanent injuries.

14. The above mentioned occurrence, and the results thereof, were caused by the negligence of
the Defendant and/or said Defendant’s agents, servants, employees and/or licensees in the ownership,
operation, management, maintenance and contro! of the aforesaid premises.

15. That no negligence on the part of the Plaintiff contributed to the occurrence alleged herein
in any manner whatsoever.

16. That because of the above stated premises, Plaintiff DEBORAH TIRADO was caused to
sustain serious injuries and to have suffered pain; that these injuries and their effects will be permanent; and
as aresult of said injuries Plaintiff has been caused to incur, and will continue to incur, expenses for medical
care and attention; and, as a further result, Plainuff was, and will continue to be, rendered unable to perform
Plaintiff's normal activities and duties and has sustained a resultant loss therefrom.

17, That by reason of the foregoing, Plaintiff DEBORAH TIRADO was damaged ina sum which
exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

AS AND FOR A SECOND CAUSE OF ACTION ON BEHALF OF MANUEL DIAZ

18. —- Plaintiff MANUEL DIAZ repeats, reiterates and realleges each and every allegation

contained in the First Cause of Action with the same force and effect as though set forth herein at Jength.

 

3 of 5

 
 

 

(FILED :CKEINGS)-COUNES-CHERK 10/027A01B MGA SS/UEM9 Page 5 of 6PARMINCH: 149744/2018

NYSCEF DOC

 

NO. 1 RECEIVED NYSCEF: 10/02/2014

19, That at all times hereinafter mentioned, Plaintiff MANUEL DIAZ was the spouse of the
Plaintiff DEBORAH TIRADO and as such was entitled to the society, services and consortium of his
spouse, Plaintiff DEBORAH TIRADO.

20. That by reason of the foregoing, Plaintiff MANUEL DIAZ was deprived of the society,
services and consortium of the Plaintiff DEBORAH TIRADO and shall forever be deprived of said society,
services and consortium.

21. That by reason of the foregoing, Plaintiff MANUEL DIAZ was damaged in a sum which
exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

WHEREFORE, Plaintiffs demand judgment against the Defendant herein in an amount which
exceeds the jurisdictional limits of the lower courts; altogether with the costs, interest and disbursements of
this action.

Dated: Staten Island, New York
September 26, 2018

 

GLEN DEVORA

JONATHAN D’ AGOSTINO & ASSOCIATES, P.C.
Attorneys for Plaintiffs

3309 Richmond Avenue

Staten Island, New York 10312

718-967-1600

Our File No. Q18125-A160101

 

4 of 5
 

 

 

NYSCEF DOG

L NO. 1 RECEIVED NYSCEF: 10/02/2014

BERK TO/Oad201B OledSB/GMS Page 6 of 6PARESIKPH: HP744/2018

VERIFICATION BY AFFIDAVIT
STATE OF NEW YORK
ss!

COUNTY OF

DEBORAH TIRADO, being duly sworn, says:

I am a Plaintiff in the action herein: I have read the annexed COMPLAINT and know the
contents thereof, and the same are true to my knowledge, except those matters therein which are stated to
be alleged upon information and belief, and as to those matters I believe them to be true. My belief as to
those matters therein not stated upon knowledge, is based upon facts, records, and other pertinent

information contained in my personal files.

DATED: Staten Island, New York

p: i. Le, a dh Crseah

\

‘ DEBORAH TIRADO

Sworn to before me
GLENSY BRIZUELA

(A, | \ NOTARY PUBLIC OF NEW JERSEY
KAW ian/ 10 # 50009723
Notary Public “My Commission Expires 2/9/2020

 

 

5 of 5
